Exhibit 99.1 News release via CNW Telbec, Montreal 514-878-2520 Attention Business/Financial Editors: Claude Resources Releases Santoy 8/8E Drilling Results - "Intercepts 314.25 g/t over 1.74 metres and 24.31 g/t over 10.88 metres" Toronto Stock Exchange Trading symbol - CRJ AMEX - CGR SASKATOON, Feb. 5 /CNW Telbec/ - Claude Resources (TSX: CRJ / AMEX: CGR) today released the results of an extensive 2007 exploration drill program on the Santoy 8 and 8E deposits of the Seabee region in northern Saskatchewan.
